The facts as alleged in the petition for mandamus were:
a — That relator, desiring to review by certiorari a judgment rendered against him by a justice of the. peace in summary proceedings to recover the possession of land, presented to respondent on January 7,1896, the required affidavit, upon which respondent made and signed the following indorsement: “Let the writ of certiorari issue as within prayed by complainant’s giving a bond in the sum of $250;” that on the same day, on the presentation of said affidavit to the clerk of respondent’s court, a writ of certiorari in the usual form was issued to said justice of the peace, which writ was on the same day served upon said justice.
b — That on January 13, 1896, relator executed and filed with said justice of the peace a bond conforming, as relator supposed, to the statute, and on January 31, 1896, the justice made his return to said writ.
c — That on March!, 1896, the defendants in certiorari moved to dismiss said writ on the grounds, among others, that said bond was not executed according to law; that said writ was issued before the execution of said bond, and that said bond was not niade and executed and delivered to the justice until six days after the allowance of said writ; that said motion came on for hearing; that relator filed a petition praying for permission to file an amended bond conforming in all respects to the requirements of the statute; that such permission was refused by respondent, who made an order dismissing said writ of certiorari.
d — That the only question argued or raised by the counsel for the defendants in certiorari on the hearing of said motion was that the court did not obtain jurisdiction of said cause, by reason of the bond filed, as aforesaid, not having been presented to the clerk of the court before the issuance of said writ; that respondent, in granting said motion, announced as his reason therefor that the court had no jurisdiction, as, in his opinion, the statute contemplated that said bond should be presented to the clerk before the issuance of said writ.